IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-15,458-11




EX PARTE MARTIN ALDON BARNETT, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2002-400,236-B IN THE 137TH DISTRICT COURT
FROM LUBBOCK COUNTY




            Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to possession of a
firearm by a felon, and was sentenced to twelve years’ imprisonment. 
            In this application, Applicant alleges that he was improperly denied release to discretionary
mandatory supervision, that he was improperly denied credit for time he spent out on a previous
period of mandatory supervision before revocation, and that the addition of his “street time” to the
end of his sentence constitutes an improper ex post facto increase in his sentence.
            This Court has reviewed Applicant's first ground for relief and has determined that it is moot,
because Applicant was released to mandatory supervision on March 4, 2014.  Applicant’s second
and third grounds are without merit, and are therefore denied. 
Filed: April 30, 2014
Do not publish